

117 HR 2840 IH: Puppy Protection Act of 2021
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2840IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mr. Fitzpatrick (for himself, Mr. Crist, Mr. Reschenthaler, and Mr. McGovern) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to provide for the humane treatment of dogs, and for other purposes.1.Short titleThis Act may be cited as the Puppy Protection Act of 2021.2.Additional requirements for dealers(a)Humane treatment of dogs by dealersSection 13(a) of The Animal Welfare Act (7 U.S.C. 2143(a)) is amended by adding at the end the following new paragraph:(9)In addition to the requirements under paragraph (2), the standards described in paragraph (1) shall, with respect to dealers, include requirements—(A)that such dealer provide adequate housing for dogs that includes—(i)completely solid flooring;(ii)indoor space sufficient to allow the tallest dog in an enclosure to stand on his or her hind legs without touching the roof of the enclosure;(iii)with respect to dogs over 8 weeks in age, primary enclosures that, with the length of the dog measured from the tip of the nose to the base of the tail, provide at least—(I)12 square feet of indoor floor space per each dog up to 25 inches long;(II)20 square feet of indoor floor space per each dog between 25 and 35 inches long; and(III)30 square feet of indoor floor space per each dog 35 inches and longer;(iv)enclosures that are not stacked or otherwise placed on top of or below another enclosure; and(v)temperature control that—(I)is appropriate for the age, breed, and condition of the dogs in the enclosure; and(II)is between 45 and 85 degrees Fahrenheit, when dogs are present in the enclosure;(B)that appropriate and nutritious food be provided to each dog at least twice per day, in an amount sufficient to maintain the good health and physical condition of each such dog;(C)that each dog has continuous access to potable water that is not frozen and is free of feces, algae, and other contaminants;(D)that each dog has adequate exercise, including—(i)for dogs over the age of 12 weeks, unrestricted access from their primary enclosures during daylight hours to an outdoor exercise area that is—(I)at ground-level;(II)a solid surface;(III)enclosed (by a fence or other structure);(IV)properly controlled for the safety of the dogs; and(V)allows the dog to extend to full stride, play, and engage in other types of mentally stimulating and social behaviors; or(ii)if the dealer obtains a certification from the attending veterinarian stating that the dog should not have unfettered access to an outdoor exercise area for a specific medical reason, an alternative exercise plan prescribed by the veterinarian for the dog that meets the requirements under section 3.8a of title 9, Code of Federal Regulations;(E)that each dog has meaningful socialization with humans and compatible dogs for at least 30 minutes each day that—(i)includes positive interaction with a human such as petting, stroking, grooming, feeding, playing with, exercising, or other touching of the dog that is beneficial to the well-being of the dog; and(ii)does not include time spent in veterinary care;(F)that each dog receives adequate veterinary care, including—(i)prompt treatment of any disease, illness or injury by a licensed veterinarian;(ii)a thorough hands-on examination by a licensed veterinarian at least once each year, which shall include a dental exam;(iii)core vaccinations recommended by the current version of the American Animal Hospital Association Canine Vaccination Guidelines; and(iv)medications to prevent intestinal parasites, heartworm disease, fleas, and ticks that are approved by a licensed veterinarian for canine use;(G)with respect to safe breeding practices for dogs, including—(i)a screening program for known prevalent inheritable diseases that may be disabling or likely to significantly affect the lifespan or quality of life of the mother or her offspring;(ii)prohibiting breeding, unless each dog bred has been screened by a veterinarian prior to each attempt to breed and is found to be free from health conditions that may be disabling to, or likely to significantly affect the lifespan or quality of life of, the mother or her offspring (as documented by a licensed veterinarian upon examination);(iii)prohibiting the breeding of a female dog—(I)to produce more than two litters in any 18-month period; or(II)more than 6 litters in that dog’s lifetime;(iv)that female dogs of small breeds (having a maximum weight range at maturity that is below 40 pounds) not be bred—(I)before reaching the age of 18 months; or(II)after reaching the age of 9 years;(v)that female dogs of large breeds (having expected weight ranges at maturity that include 40 or more pounds) not be bred—(I)before reaching the age of 2 years; or(II)after reaching the age of 7 years; and(vi)that any canine caesarian section be performed by a licensed veterinarian;(H)that dogs be housed with other dogs, unless health or behavioral issues make group housing unsafe; and(I)to make all reasonable efforts to find humane placement for retired breeding dogs (such as with an adoptive family, rescue organization, or other appropriate owner for that dog, and not including selling at auction or otherwise placing a retired breeding dog with another breeder for breeding purposes)..(b)Conforming amendmentSection 13(a)(2)(B) of the Animal Welfare Act (7 U.S.C. 2143(a)(2)(B)) is amended by inserting subject to paragraph (9), before for exercise of dogs.3.RegulationsNot later than 18 months after the date of the enactment of this Act, the Secretary shall issue final regulations establishing the standards for the care of dogs by dealers, as required by this Act.